STONE, J.
We feel compelled to reverse the judgment rendered in this cause. The charge fails to postulate enough facts to render Mrs. Howard’s statutory separate estate hable. To justify a judgment, declaring such liability, the wife must have owned a statutory separate estate at the time the debt was contracted, and the same separate estate when the suit was brought. This should have been proved. The only evidence in this record, on that question, is “ the admission of the defendants, that the property described in the plaintiff’s declaration was the separate statutory estate of Virginia Howard, one of the defendants.” The bill of exceptions states that it contains all the evidence. When this property toas the statutory separate estate of Mrs. Howard, we are not informed; whether when the articles were purchased, when the suit was brought, or some other and what time, are inquiries not answered by the record. The charge did not refer this question to the jury, but assumed, on the admission we suppose, that that was not a disputed question in the cause. We have seen above that the admission was not broad enough for this. It did not cover the two essential points of time.
For reasons explained in the former rulings of this court, the charge should have submitted to the jury the inquiry, whether the articles were such as the husband would have been responsible for at common law; which we have construed to mean in invitum. If the family had been shown to be sufficiently supplied, and not in need of the articles, the estate of the wife was not chargeable. Family wants, *514we need scarcely add, must be graduated by the degree and condition in life of the family. — See Durden v. McWilliams, 31 Ala. 438; Ravisies v. Stoddart, 32 Ala. 599; Sharp v. Burns, 35 Ala. 653.
The charge given in the case of Sharp v. Burns, was held not to present a reversible error, on a somewhat technical construction of its language. The present charge, on the facts postulated, instructed the jury to find for the plaintiff. It does not admit of the construction given in Sharp v. Burns.
The judgment entry is improperly rendered against Mrs. Howard personally; but that would be corrected here, if we found no other error in the record.
Beversed and remanded.